      Case 1:19-cv-11297-NMG Document 32 Filed 07/02/20 Page 1 of 7



                    United States District Court
                      District of Massachusetts

                                    )
MIT Federal Credit Union,           )
                                    )
          Plaintiff,                )
                                    )
          v.                        )      Civil Action No.
                                    )      19-11297-NMG
Michael C. Cordisco,                )
                                    )
          Defendant.                )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises from the default of Michael C. Cordisco

(“Cordisco” or “defendant”) on a line of credit with MIT Federal

Credit Union (“MIT” or “plaintiff”).        MIT maintains that

Cordisco breached an agreement between the parties by failing to

make timely payments on a loan and would be unjustly enriched if

he is not required to repay MIT.        Pending before the Court are

defendant’s motions to dismiss for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6) and for improper venue

pursuant to Fed. R. Civ. P(b)(3).

  I. Background

     MIT is a federal credit union with its principal place of

business in Massachusetts.     Cordisco is a citizen of

Connecticut.   On December 3, 2014, Cordisco executed a Graduate

Private Education Line of Credit Agreement with MIT in the

                                  -1-
         Case 1:19-cv-11297-NMG Document 32 Filed 07/02/20 Page 2 of 7



principal amount of $195,000 (“the Agreement”).           The terms of

the Agreement require Cordisco to “pay the Credit Union all

advances, interest and other amounts due.”          It identifies events

of default which include the failure “to make any payment when

due”.

     The Agreement also contains an arbitration clause which

states:

     Unless otherwise stated in this Note, any Dispute between
     the parties shall be resolved by a neutral, binding
     arbitration, and not by a court of law. . . .I agree that
     you may bring a dispute regarding collections in a court.

and a caveat that,

     THE PROVISIONS OF THIS NOTE WILL BE GOVERNED BY FEDERAL
     LAWS AND THE LAW OF THE STATE OF WHERE LENDER’S PRINCIPAL
     PLACE OF BUSINESS IS, WITHOUT REGARD TO CONFLICT OF LAW
     RULES.

        Cordisco failed to make required payments and defaulted on

the loan.     In May, 2019, Rosen Legal, LLC sent Cordisco a letter

advising him that it had been retained by MIT with respect to

the delinquency.      The letter demanded a minimum payment and

stated that MIT intended to file suit if no attempt was made to

cure the default.

        In June, 2019, MIT filed a complaint in this Court alleging

that as a result of the default Cordisco owed to MIT the sum of

$185,459.73, plus interest, costs and attorneys’ fees.

        In April, 2020, defendant filed motions to dismiss pursuant

to (1) Fed. R. Civ. P. 12(b)(6) on the grounds that MIT lacks

                                     -2-
        Case 1:19-cv-11297-NMG Document 32 Filed 07/02/20 Page 3 of 7



standing to pursue the debt and (2) Fed. R. Civ. P. 12(b)(3) on

the grounds of improper venue under the arbitration clause.

  II.    Motion to Dismiss

         A. Fed. R. Civ. P. 12(b)(6)

            1.   Legal Standard

     To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).          A claim is

facially plausible if, after accepting as true all non-

conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).      A court may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Id.     Rather, the relevant inquiry focuses on the

reasonableness of the inference of liability that the plaintiff

is asking the court to draw. Id. at 13.

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to




                                    -3-
      Case 1:19-cv-11297-NMG Document 32 Filed 07/02/20 Page 4 of 7



judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).

          2.   Application


     Cordisco asserts that plaintiff lacks standing to pursue

the debt under the Fair Debt Collection Practices Act, 15 U.S.C.

§ 1692, and the Massachusetts Fair Debt Collection Practices

Act, M.G.L. c.93 § 49, because he contends that MIT subsequently

assigned the debt to two collections agencies.

     MIT responds that (1) it did not assign the debt and (2)

Cordisco’s defense depends upon proof of facts outside the four

corners of the complaint and thus beyond the court’s reach when

evaluating a complaint challenged by a 12(b)(6) motion.

     For dismissal to be warranted on the basis of an

affirmative defense, the facts necessary to it must be clear “on

the face of the plaintiff’s pleadings.” Blackstone Realty LLC v.

FDIC, 244 F.3d 193, 197 (1st Cir. 2001)(quoting Aldahonda-Rivera

v. Parke Davis & Co., 882 F.2d 590, 591 (1st Cir. 1989).          A

review of the complaint, together with other documents

appropriately considered under Fed. R. Civ. P. 12(b)(6), must

“leave no doubt” that the plaintiff’s action is barred by the

asserted defense.   Id. (quoting LaChapelle v. Berkshire Life

Ins. Co., 142 F.3d 507, 508 (1st Cir. 1998)).




                                  -4-
      Case 1:19-cv-11297-NMG Document 32 Filed 07/02/20 Page 5 of 7



     The facts alleged with respect to defendant’s affirmative

defense are not clear on the face of the pleadings.         Nothing in

the complaint or exhibits indicates that MIT lacks the authority

to collect the debt or assigned it to another entity.         The facts

as set forth in the complaint, and taken as true for the purpose

of a motion to dismiss, connote that (1) there is a line of

credit agreement between the parties, (2) defendant breached it

by failing to make timely payments and (3) he owes MIT

$185,459.73.    Cordisco’s motion to dismiss will therefore be

denied.

          B. Scope of the Arbitration Clause

            1. Legal Standard

     Determining whether a particular dispute falls within the

scope of an arbitration clause implicates both state contract

law and federal arbitration law. First Allmerica Fin. Life Ins.

Co. v. Minnesota Life Ins. Co., 188 F.Supp.2d 101, 104 (D. Mass.

2002); see Rosenberg v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 170 F.3d 1, 19 (1st Cir. 1999).       Because the parties’

contract contains a choice of law provision that the Agreement

is to be governed by the law of the state in which the Lender

maintains its principal place of business (in this case,

Massachusetts), the Court applies standard principles of

Massachusetts contract law as well as federal arbitration law in




                                  -5-
         Case 1:19-cv-11297-NMG Document 32 Filed 07/02/20 Page 6 of 7



resolving the dispute. See First Allmerica, 188 F.Supp.2d at

104.

             2. Application

       Both parties acknowledge that the Agreement contains an

arbitration clause but disagree with respect to its scope.

Cordisco maintains that it “require[es] arbitration of any

claims between the parties and resolution of all disputes.”              MIT

rejoins that the defendant specifically agreed that a

collections dispute could be resolved in court.

       The Federal Arbitration Act does not require parties to

arbitrate when they have not agreed to do so, nor does it

prevent parties who have agreed to arbitrate from excluding

certain claims from the scope of their agreement. Volt Info.

Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ.,

489 U.S. 468, 478 (1989).        In Massachusetts, if a contract is

unambiguous, it must be enforced according to its plain terms.

Salls v. Dig. Fed. Credit Union, 349 F.Supp.3d 81, 86 (D. Mass

2018).

       As clearly set forth in their Agreement, the parties

consented to exclude collection disputes from its scope.             The

Agreement, by its plain and unambiguous terms, permits

litigation to resolve such disputes.         It states that MIT “may

bring a dispute regarding collections in a court.”            If MIT’s

sole remedy were arbitration, as the defendant claims, the

                                     -6-
      Case 1:19-cv-11297-NMG Document 32 Filed 07/02/20 Page 7 of 7



exception would be meaningless.      It is settled law in all

jurisdictions, however, that courts should interpret a contract

to give meaning to all of its provisions. See First Allmerica,

188 F.Supp.2d at 104-05.    In sum, MIT can properly bring its

claim in this Court.    Cordisco’s motion to dismiss for improper

venue will therefore be denied.


                                 ORDER


     For the foregoing reasons, defendant’s motions to dismiss

for failure to state a claim (Docket No. 23) and for improper

venue (Docket No. 24) are DENIED.




So ordered.


                                         /s/Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated July 2, 2020




                                  -7-
